Filed 3/10/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

THE PEOPLE,                           B297181

       Plaintiff and Respondent,      (Los Angeles County
                                      Super. Ct. No. BA472326)
       v.

JUAN F. CORRALES,

       Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Renee Korn, Judge. Order stricken.

     Catherine White, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pitney, Acting
Senior Assistant Attorney General, Kenneth C. Byrne and
Gregory B. Wagner, Deputy Attorneys General, for Plaintiff and
Respondent.

                    _________________________
       Appellant set fire to a palm tree next to a strip mall in Los
Angeles. Although charged with two felonies, a jury convicted
him of misdemeanor unlawful burning of the property of another
in violation of Penal Code section 452, subdivision (d).1 During
sentencing, the trial court ordered appellant to stay 100 yards
away from the building adjacent to the palm tree. Appellant
challenges the stay-away order, arguing the trial court lacked
authority to issue it. We agree and strike the order.

                    FACTUAL BACKGROUND
       At sentencing, the trial court imposed a 180-day term in
the county jail, but appellant already had earned 305 days of
pretrial custody credit toward his sentence and was to be
immediately released. Over objection, the trial court orally
issued an order for appellant to stay away from the strip mall:
“[H]e should stay away from that location, because everyone at
that location who was there that day and saw what he did and
went through that obviously would be upset to see him on that
property again.” The court continued, “I am going to order you –
again, this has no teeth to it, other than telling you not to go to
that location, and it would be a violation of the court order if you
go to that location. But again, if you don’t follow it, it’s certainly
not a violation of probation, it’s a violation of a court order which
could mean a new charge against you.”
       The minute order states, “Defendant is ordered to stay
100 yards away from the perimeter area of 530 E. Washington
Boulevard.” The minute order does not impose a limit on the


1     All further statutory references are to the Penal Code,
unless otherwise stated.




                                  2
duration of the stay-away order or recite the statutory authority
upon which the order was based.

                           DISCUSSION
      The minute order reflects the court was issuing a protective
order in criminal proceedings. Consequently the order must
comply with the requirements of section 136.2, unless a more
specific statute applies. (People v. Selga (2008) 162 Cal.App.4th
113, 118.) Section 136.2 authorizes protective orders which “are
‘operative only during the pendency of criminal proceedings and
as prejudgment orders.’ ” (People v. Scott (2012) 203 Cal.App.4th
1303, 1325; People v. Beckemeyer (2015) 238 Cal.App.4th
461, 465.) The only purpose of a section 136.2 protective order is
to “ ‘protect victims and witnesses in connection with the criminal
proceeding in which the restraining order is issued in order to
allow participation without fear of reprisal.’ ” (People v. Ponce
(2009) 173 Cal.App.4th 378, 383 (Ponce).) Accordingly, section
136.2 does not authorize a trial court to impose a postjudgment
restraining order against a criminal defendant. (Ponce, at
p. 382.)
       Relying on Townsel v. Superior Court (1999) 20 Cal.4th
1084 (Townsel), the People argue the order was properly issued
based on the court’s inherent authority to protect the integrity of
the judicial process. This argument ignores that the order in
Townsell was supported by “circumstances” that raised “serious
concerns about juror safety.” (Id. at p. 1097.) The defendant in
Townsel had been convicted of murdering one victim because she
was a witness to a previous crime and was also convicted of
attempting to prevent or dissuade a witness. Consequently the
trial court’s order was justified because of the defendant’s history
of interfering with the judicial process by killing or threatening




                                 3
witnesses. (Ponce, supra, 173 Cal.App.4th at p. 384.) Townsel
does not support the conclusion that a court can issue a
postjudgment protective order under section 136.2 based on its
inherent authority.2
       Ponce limited Townsel to its facts and so do we. Moreover,
as the Ponce court stated, even if the trial court relied on
“ ‘inherent judicial authority’ ” to issue its order, the result would
not change. An existing body of statutory law regulates
restraining orders. Inherent powers should never be exercised in
such a manner as to nullify existing legislation. (Ponce, supra,
173 Cal.App.4th at p. 384.) Where the Legislature authorizes a
specific variety of available procedures, the courts should use
them and should normally refrain from exercising their inherent
powers to invent alternatives. (People v. Trippet (1997)
56 Cal.App.4th 1532, 1550.) Existing statutory provisions
authorizing long-term protective orders set forth numerous
procedural protections for those subject to them. (Ponce, at
p. 383.) Consequently, “the Legislature intended a ‘narrower
scope’ for section 136.2 orders” so that they would be limited to
prejudgment proceedings. (Ponce, at p. 383.) If the duration
were “ ‘not so limited, restraining orders under section 136.2

2     Townsel held that a court can issue a protective order
requiring appellate counsel to get approval from the court before
contacting jurors in a death penalty case almost a decade after
conviction. (Townsel, supra, 20 Cal.4th at p. 1097.) The court in
Townsel determined that the order was authorized by the court’s
inherent power to protect the privacy and physical safety of
jurors, noting the strong public interest in the integrity of our
jury system. (Id. at pp. 1095, 1097.) Townsel does not purport to
endorse any other authority inherent in the court for any other
purpose and makes no mention of section 136.2.




                                  4
would usurp the similar restraining orders obtainable under
Code of Civil Procedure section 527.6, and undermine the
numerous procedural protections for the restrainee afforded by
that section.’ ” (Ponce, at p. 383.)
      While it may have been reasonable for the People to seek
court intervention to protect the victims based on specific facts,
section 136.2 is not the proper vehicle for obtaining a
postjudgment restraining order because that statute authorizes
protective orders only during the pendency of criminal
proceedings. Nor are there any other statutes authorizing such
unlimited postjudgment restraining orders based on the
misdemeanor conviction appellant sustained.3 The stay-away


3      Section 136.2, subdivision (i)(1) provides for postjudgment
orders for those convicted of a crime involving domestic violence;
a violation of sections 236.1, subdivision (a) (human trafficking),
261 (rape), 261.5 (unlawful sexual intercourse with a minor), 262
(spousal rape), 266h, subdivision (a) (pimping), 266i, subdivision
(a) (pandering), or 186.22 (street terrorism); or any conviction
requiring registration as a sex offender pursuant to section 290,
subdivision (c). Section 1203.1, subdivision (i)(2) authorizes a
postjudgment no-contact order in a sex offense where registration
applies and the sentence is probation. Section 1201.3,
subdivision (a)(2) authorizes a no-contact postjudgment order
where the defendant is convicted of a sex offense involving a
minor victim. Section 646.9, subdivision (k)(1) authorizes a no-
contact postjudgment order for a defendant convicted of stalking.
Section 368, subdivision (l) authorizes orders pertaining to crimes
against the elderly and dependent adults. Sections 273.5,
subdivision (j) and 1203.097, subdivision (a) authorize protective
orders for crimes involving domestic violence. Defendant was not
placed on probation so the court’s authority to set posttrial
probation conditions cannot be invoked.




                                 5
order exceed the authorization of section 136.2 and must be
stricken.
                          DISPOSITION
     The trial court’s stay-away order is stricken.

     CERTIFIED FOR PUBLICATION




                                    STRATTON, J.

We concur:




             BIGELOW, P. J.




             GRIMES, J.




                                6